DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 12/23/2021 which has been entered. Claims 1, 8, 15 and 24 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-24 are still pending in this application, with Claims 1, 8 and 15 being independent.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 8-10, 12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al (2011/0051908 A1) in view of TUSHINSKIY et al (2021/0217413 A1), and further in view of Pasi et al (2013/0028396 A1).
As per Claim 1, Garner teaches a method for behavioral pairing in a task assignment system comprising: determining, by at least one computer processor communicatively coupled to and configured to operate in the task assignment system, information about a task waiting for assignment in the task assignment system (Page 2, Paragraphs [0018] – [0022]); and selecting, by the at least one computer processor, a hold activity from a plurality of hold activities for the task based on the information about the task (Page 3, Paragraph [0023]).

Garner does not teach determining, by the at least one computer processor, a highest-performing hold activity from a plurality of hold activities for the task based on information about the task and a plurality of historical task-hold activity pairings; wherein the selected hold activity is expected to improve performance of the task assignment system for a task-agent pairing involving the task.
However, Tushinskiy teaches determining, by the at least one computer processor, a highest-performing hold activity from a plurality of hold activities for the task based on information about the task and a plurality of historical task-hold activity pairings; wherein the selected hold activity is expected to improve performance of the task assignment system for a task-agent pairing involving the task (Figure 6 – References 602 and 604; Figure 7 – References 702 and 704; Page 8, Paragraphs [0091] and [0093] – Page 9, Paragraph [0095]).
(Note: In paragraphs [0094] and [0095], Tushinskiy describes an artificial intelligence [AI] core analyzing a combination of received data and historical data related to the efficiency of advertisements [i.e. highest-performing hold activity from a plurality of hold activities: content/music] on users [i.e. callers]. As a result of the analysis, the AI determines the best combination of parameters that influences the efficiency of the content, issues as required text, 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Garner with the method as taught by Tushinskiy to identify a combination of circumstance that led to a specific result which enables call center administrators to reinforce positive behavior and provide remediation in the case of negative behaviors to boost call center performance.
The combination of Garner and Tushinskiy does not teach wherein the task-agent pairing is otherwise unrelated to the highest-performing hold activity. However, Pasi teaches wherein the task-agent pairing is otherwise unrelated to the highest-performing hold activity (Page 5, Paragraph [0085]).
(Note: In paragraph [0085], Pasi describes the established of a personalized wait treatment based on information known about the customer where instead of playing a message like “please wait and an agent will assist you soon”, the system described by Pasi greets the caller with a message that states “Good Morning Alberto, your order shipment status is XXX, are you calling about this order? If you would like to talk with an agent, then please stay on the line”. At this point then the content described by Tushinskiy may be played. The task-agent pairing is unrelated to the hold activity)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Garner and Tushinskiy with the method taught by Pasi to provide shared control of a customer contact environment during a customer contact between a customer and service agent, in order to provide a closer and more loyal customer relationship, and ultimately improved customer satisfaction.

As per Claims 3, 10 and 17, the combination of Garner, Tushinskiy and Pasi teaches wherein the plurality of hold activities is a plurality of music recordings as described in Claim 1 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory processor readable medium taught by Garner and Tushinskiy with the method, system and non-transitory processor readable medium as taught by Pasi to provide shared control of a customer contact environment during a customer contact between a customer and service agent, in order to provide a closer and more loyal customer relationship, and ultimately improved customer satisfaction.
As per Claims 5, 12 and 19, Garner teaches wherein the information about the task includes at least one of an account type, an account tenure, an age or age range, and a location associated with the task as described in Claim 1 above.
As per Claim 8, the combination of Garner, Tushinskiy and Pasi teaches a method and system for behavioral pairing in a task assignment system as described in Claim 1 above. Garner also teaches at least one computer processor (Page 2, Paragraph [0022]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Garner and Tushinskiy with the method and system as taught by Pasi to provide shared control of a customer contact environment during a customer contact between a customer and service agent, in order to provide a closer and more loyal customer relationship, and ultimately improved customer satisfaction.
As per Claim 15, the combination of Garner, Tushinskiy and Pasi teaches a method and system for behavioral pairing in a task assignment system as described in Claims 1 and 8 above. .

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al (2011/0051908 A1) in view of TUSHINSKIY et al (2021/0217413 A1), and further in view of Pasi et al (2013/0028396 A1) as applied to Claims 3, 10 and 17 above, and further in view of Yoo et al (2008/0107245 A1).
As per Claims 4, 11 and 18, the combination of Garner, Tushinskiy and Pasi teaches the method, system and non-transitory processor readable medium of Claims 3, 10 and 17; but does not teach wherein each music recording of the plurality of music recordings is associated with at least one of a genre, an artist, a release date, and a beats-per-minute measurement. However, Yoo teaches wherein each music recording of the plurality of music recordings is associated with at least one of a genre, an artist, a release date, and a beats-per-minute measurement (Page 2, Paragraph [0019]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory processor readable medium taught by Garner, Tushinskiy and Pasi with the method as taught by Yoo to enable searching and filtering of music files so that an administrator may be more easily be presented with selections .

Claims 6, 7, 13, 14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al (2011/0051908 A1) in view of TUSHINSKIY et al (2021/0217413 A1), and further in view of Pasi et al (2013/0028396 A1) as applied to Claims 1, 8 and 15 above, and further in view of Konig et al (2017/0316438 A1).
As per Claims 6, 13 and 20, the combination of Garner, Tushinskiy and Pasi teaches the method, system and non-transitory processor readable medium of Claims 1, 8 and 15; but does not teach wherein determining the highest-performing hold activity is further based on a behavioral pairing model of preferred task-hold activity pairings. However, Konig teaches wherein determining the highest-performing hold activity is further based on a behavioral pairing model of preferred task-hold activity pairings (Page 5, Paragraph [0058]; Page 7, Paragraphs [0076] – [0078]; Page 11, Paragraph [0117]).
(Note: In paragraph [0058], Konig describes the use of customer experience [CX] predictors and models. In paragraphs [0076] – [0078], Konig describes predicting customer behavior determined using a neural network to anticipate customer behavior [i.e. abandonment of call while in queue]. The combination of Garner and Tushinskiy teaches the mapping of music to a specific caller [i.e. AI core logic]. Using the predictive model that incorporates historical interactions reads on the claimed language)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory processor readable medium taught by Garner, Tushinskiy and Pasi with the method as taught by Konig to reduce the 
As per Claims 7, 14 and 21, the combination of Garner, Tushinskiy, Pasi and Konig teaches wherein the behavioral pairing model is determined using historical task-hold activity pairings outcome data as described in Claims 6, 13 and 20 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory processor readable medium taught by Garner, Tushinskiy and Pasi with the method as taught by Konig to reduce the probability that a customer abandons a call while waiting in queue by customizing a wait-state treatment designed to engage the caller until an agent becomes available to assist the caller.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al (2011/0051908 A1) in view of TUSHINSKIY et al (2021/0217413 A1), and further in view of Pasi et al (2013/0028396 A1) as applied to Claims 1, 8 and 15 above, and further in view of Lev-Tov et al (2015/0032746 A1).
As per Claims 22-24, the combination of Garner, Tushinskiy and Pasi teaches the method, system and non-transitory processor readable medium of Claims 1, 8 and 15; but does not teach determining a plurality of task-agent pairing outcomes for historical task-hold activity pairings; associating each task-agent pairing outcome of the plurality of outcomes with at least one hold activity in the plurality of hold activities; determining at least one task-agent pairing outcome based on the information about the task; and selecting a hold activity associated with the at least one task-agent pairing outcome as the highest-performing hold activity.
However, Lev-Tov teaches determining a plurality of task-agent pairing outcomes for historical task-hold activity pairings; associating each task-agent pairing outcome of the plurality 
(Note: In paragraph [0120], Lev-Tov describes a root cause mining procedure that determines a sequence of actions culminating in a result [i.e. given variables A, B and C; the root cause C is the result of A+B occurring in a communication prior to C]. Figure 9 is an illustration of the root cause mining procedure where the confidence [i.e. 85.5/100] of the relationship between a series of actions [i.e. Left Hand Side: A+B – No Payment + On Hold] and an outcome [i.e. Right Hand Side: C – Dissatisfaction])
(Note: Figure 6 is an illustration of reasons a caller may contact a call center [e.g. information about a task: billing issues, cancel service, suspend service, make payment, etc.]. As indicated above, Garner describes a plurality of music files that may be played to customers on hold. This supports an interpretation where A: make payment + B: hold music = C: call abandonment [i.e. dissatisfaction]. As shown in Figure 9, a filter may be used to establish a minimum confidence value and return a display of the hold activity performance from highest to lowest)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory processor readable medium taught by Garner, Tushinskiy and Pasi with the method, system and non-transitory processor readable medium as taught by Lev-Tov to implement customized customer retention strategies .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anupam (2007/0004384 A1), RONKETTI et al (2016/0050312 A1), Commarford et al (2012/0300917 A1), Agapi et al (2005/0129187 A1), Harik et al (2011/0264508 A1), Taylor et al (7,949,122 B1), Matula et al (2017/0185945 A1), Walker et al (6,014,439). Each of these describes systems and methods of routing communications within a call center environment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652